Case 1:20-cv-01562-JGK-SDA Document 14 Filed 10/26/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

CALVETTE SPRUILL,
20-cev-1562 (JGK)
Plaintiff,
ORDER

 

- against -
COMMISSIONER OF SOCIAL SECURITY,

Defendant.

 

JOHN G. KOELTL, District Judge:

By Order dated October 26, 2020, the court referred this
case to a Magistrate Judge for a Report and Recommendation.

To conserve resources, to promote judicial efficiency,
and in an effort to achieve a faster disposition of this
matter, it is hereby ORDERED that the parties must discuss
whether they are willing to consent, under 28 U.S.C. § 636(c),
to conducting all further proceedings before the assigned
Magistrate Judge.

Tf both parties consent to proceed before the Magistrate
Judge, counsel for the defendant must, by no later than
November 9, 2020, file a letter with the Court, with an
attached fully executed Notice, Consent, and Reference of a
Civil Action to a Magistrate Judge form, the blank form for
which is attached to this Order (and also available at
https: //www.uscourts.gov/sites/default/files/aoc085.pdf). If
the Court approves that form, all further proceedings will

then be conducted before the assigned Magistrate Judge rather

 

 
Case 1:20-cv-01562-JGK-SDA Document 14 Filed 10/26/20 Page 2 of 2

than before me. An information sheet on proceedings before
magistrate judges is also attached to this Order. Any appeal
would be taken directly to the United States Court of Appeals
for the Second Circuit.

If either party does not consent to conducting all
further proceedings before the assigned Magistrate Judge,
defendant’s counsel shall file a letter by no later than
November 9, 2020 advising the Court that the parties do not
consent, but without disclosing the identity of the party or
parties who do not consent. The parties are free to withhold
consent without negative consequences.

SO ORDERED.

Dated: New York, New York oT
October 26, 2020 kh i! lc
ct tlt

|” John G. Koeltl
United States District Judge

 

 
